      Case: 1:21-cv-01324 Document #: 6 Filed: 03/10/21 Page 1 of 1 PageID #:31


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Allen Spradling v. Surgical Care Case Number: 1:21-cv-01324
            Affiliates, LLC, et al.

An appearance is hereby filed by the undersigned as attorney for:
Plaintiff Allen Spradling
Attorney name (type or print): Joseph R. Saveri

Firm: Joseph Saveri Law Firm, Inc.

Street address: 601 California St, Ste 1000

City/State/Zip: San Francisco, CA 94108

Bar ID Number: CA 130064                                   Telephone Number: 415-500-6800
(See item 3 in instructions)

Email Address: jsaveri@saverilawfirm.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on March 10, 2021

Attorney signature:            S/ Joseph R. Saveri
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
